Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the winglets comprising curved blade elements (as claimed in claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-9, 10-11, 15-18, & 20 objected to because of the following informalities:  the claims recite “the blade element” or “the blade elements” which should be “the at least some of the plurality of blade elements” or “the plurality of blade elements” as fits the claim.  Appropriate correction is required.
Claims 2-9, 11, & 15-18 objected to because of the following informalities:  the claims recite “the winglet” or “the winglets” which should be “the at least one winglet”.  Appropriate correction is required.
Claims 4 objected to because of the following informalities:  the claim recites “the axial longitudinal side” which should be “the at least one axial longitudinal side”.  Appropriate correction is required.
Claims 5-8, 10-11, 15-16, & 20 objected to because of the following informalities:  the claims recite “the fan impeller” which should be “the at least one fan impeller”.  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  the claim recites “the fan” which should be “the at least one fan”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 16, & 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the winglet runs in a direction of a suction side to the same extent as in the direction of a pressure side” which is indefinite because it is unclear which directions of the suction and pressure sides are being claimed. For example, the subject limitation may be interpreted as requiring the at least one winglet extend away from each of the pressure and suction sides an equal distance in a circumferential direction or it may also be interpreted as requiring portions of the at least one winglet on the pressure and suction sides extend an equal distance along the axial longitudinal side.  For the purpose of examination, based upon Applicant’s disclosure (see Page 3 Lns 3-6), the subject limitation will be interpreted as requiring the at least one winglet to extend in any direction associated with a suction side a distance equal to a distance the at least one winglet extends in any direction associated with a pressure side. 
Claims 5 & 6 recite “wherein the winglet has an extent of” 1˚ to 20˚ and 5˚ to 15˚ of the circumference of the fan impeller, respectively, which is indefinite because it is unclear how the winglet is to be measured regarding its “extent”. For example, it is unclear whether the “extent” of the winglet is a distance in an axial, radial, or circumferential direction; further, it is unclear where along the blade element the extent of the winglet is to be measured, e.g. winglets may vary in “extent” at different longitudinal locations of the blade element. For the purpose of examination, based upon context from Applicant’s disclosure (see Page 3 Lines 10, 15-18, & 20-23 and Page 11 Lines 11-32; Figs 11-13), the limitations will be interpreted as requiring that the at least one winglet, at any location along the at least some blade elements, not extend beyond a circle sector of the disk having the claimed dimensions.
Claims 7-8 & 20 similarly recite wherein the winglets have “an extent” within a range of degrees (claims 7 & 20) or varies along the at least some blade elements in a radial direction (claim 8) which are indefinite for the same reasons described above and will be similarly interpreted. 
Claim 9 recites “the winglets comprise curved blade elements” which is indefinite since it is unclear whether the claim requires the at least some of the plurality of blade elements be curved or whether the claim is defining an entirely new claim element which is only a component of the winglet. For the purpose of examination this limitation will be interpreted as requiring either or both of the at least one winglet or the at least some blade elements have a curved geometric feature.
Claim 16 recites “a material thickness of the at least one disk, the blade elements, and the winglets is optimized according to mechanical loads, such that optimum stability is achieved and, at the same time, the fan impeller as a whole has the lowest possible weight” which is indefinite because both “optimized” and “optimum” are subjective terms undefined in the claim thereby rendering the scope of the claim unclear. Further, “the lowest possible weight” will also have limits undefined in the claim rendering the scope of the claim indefinite. See MPEP 2173.05(b)(IV). For the purpose of examination, the subject claim limitation will be interpreted as any optimization affecting thickness of the respective structural features for any, some, or all of mechanical loads, stability, and/or weight. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3610590 to Kaelin.
(a) Regarding claim 1: 
(i) Kaelin discloses an appliance (“aerator”, see title), wherein the appliance comprises at least one fan, the at least one fan comprising: 
at least one rotatable fan impeller (impeller 1) comprising a plurality of blade elements (web 16 of blades 14), and 
at least some of the plurality of blade elements being equipped with in each case at least one winglet (yoke 15) running at least in part on at least one axial longitudinal side of the blade element (“that longitudinal edge of the web … which is remote of the guide wall 5”, Col 3 Lns 5-6; Figs 1-2 & 5-7).
(ii) The limitation “a respiration therapy appliance” does not result in a structural difference different from the prior art and is therefore merely intended use carrying little patentable weight. See MPEP 2111.02(II). 
(iii) The limitation “for generating a respiratory air flow for carrying out respiration therapy” is functional language regarding the use of the fan. Apparatus claims cover what a device is, not what a device does. As Kaelin discloses all structural limitations of the claim, recitation with respect to the manner in which the claimed invention is intended to be employed does not differential the claimed invention from a prior art apparatus. See MPEP 2114(II). 
(b) Regarding claim 2: 
(i) Kaelin further discloses wherein the winglet is directed at least in a direction of a suction side of the blade element (Col 3 Lns 5-11, Figs 1-2 & 5-7).

(c) Regarding claim 3: 
(i) Kaelin further discloses wherein the winglet is directed in a direction of a pressure side and a suction side of the blade element (Col 3 Lns 5-11, Figs 1-2 & 5-7).
(d) Regarding claim 4: 
(i) Kaelin further discloses wherein the winglet is arranged on the axial longitudinal side of the blade element in such a way that the winglet runs in a direction of a suction side to the same extent as in the direction of a pressure side of the blade element (“about two-thirds of the total length of the blades”, Col 3 Lns 7-11, reasonably disclosed in Fig 2).
(e) Regarding claims 5 & 6: 
(i) Kaelin further discloses wherein the winglet has an extent of 1˚ to 20˚, and 5˚ to 15˚, of a circumference of the fan impeller (reasonably disclosed in Fig 2 for at least one radial location; see note below). (ii) The Examiner notes that Kaelin discloses the extent of yoke 15 decreases from a maximum obviously greater than both 15˚ and 20˚ at an outer circumference of the impeller (delivery side 4, Figs 1-2) to a minimum of essentially zero or blade width at a location about 2/3 of the blade length inward from the circumference (Col 3 Lns 7-15, Fig 2). 
(f) Regarding claim 7: 
(i) Kaelin further discloses wherein the winglets run in a direction of a pressure side of the blade elements (Figs 1-2 & 5-7) and have an extent of 2˚ - 20˚ of a circumference of the fan impeller (reasonably disclosed in Fig 2 for at least one radial location; see note below).
(ii) The Examiner notes that Kaelin discloses the extent of yoke 15 decreases from a maximum obviously greater than 20˚ at an outer circumference of the impeller (delivery side 4, Figs 1-2) to a minimum of essentially zero or blade width at a location about 2/3 of the blade length inward from the circumference (Col 3 Lns 7-15, Fig 2).
 (g) Regarding claim 8: 
(i) Kaelin further discloses wherein an extent of the winglet increases from a radial interior of the fan impeller to a radial exterior of the fan impeller (Col 3 Lns 7-11, reasonably disclosed in Fig 2).
(h) Regarding claim 9: 
(i) Kaelin further discloses wherein the winglets comprise curved blade elements (Col 1 Lns 38-40; along an axial direction, both web 16 and yoke 15 shown as curving in a radial direction in Figs 1/4-3 and in a circumferential direction in Fig 2; yoke 15 shown as having a curved portion where it interfaces with web 16, Figs 1 & 5-7).
(i) Regarding claim 10: 
(i) Kaelin further discloses wherein the fan impeller is equipped on only one axial side with at least one disk (guide wall 5) which is configured as a support disk for at least partially securing the blade elements (Col 2 Lns 43-45; Figs 1 & 3-7).
(j) Regarding claim 11: 
(i) Kaelin further discloses wherein the at least one disk is arranged only on that axial side of the fan impeller which lies opposite an axial side of the fan impeller equipped with the winglets (Col 3 Lns 5-6, Figs 1 & 3-7).
(k) Regarding claim 12: 
(i) Kaelin further discloses wherein the at least one disk is configured as a support disk (Col 2 Lns 43-45; Figs 1 & 3-7).
(l) Regarding claim 13: 
(i) Kaelin further discloses wherein the blade elements are arranged within a circumference (peripheral delivery side 4, Col 2 Lns 42-45, Fig 1) of the at least one disk and/or do not protrude beyond the circumference of the at least one disk (Col 3 Lns 1-3, Figs 1-4).
(m) Regarding claim 14: 
(i) Kaelin further discloses wherein the blade elements are at least in part straight or curved (“blades … extend radially straight radially … or also slightly curved”, Col 1 Lns 38-40; along an axial direction, both web 16 and yoke 15 shown as curving in a radial direction in Figs 1/4-3 and in a circumferential direction in Fig 2; yoke 15 shown as having a curved portion where it interfaces with web 16, Figs 1 & 5-7).
 (n) Regarding claim 17: 
(i) Kaelin further discloses wherein the winglets have a smaller material thickness than the at least one disk (reasonably disclosed in Figs 1 & 5-7).
(o) Regarding claim 18: 
(i) Kaelin further discloses wherein the winglets have a smaller material thickness than the blade elements (reasonably disclosed in Figs 1 & 5-7).
(p) Regarding claim 19: 
(i) Kaelin discloses a fan impeller (impeller 1), wherein the impeller comprises a plurality of blade elements (web 16 of blades 14), at least some of the plurality of blade elements being equipped with in each case at least one winglet (yoke 15) running at least in part on at least one axial longitudinal side of a blade element (“that longitudinal edge of the web … which is remote of the guide wall 5”, Col 3 Lns 5-6; Figs 1-2 & 5-7).
(ii) The limitation “for a respiration therapy appliance” does not result in a structural difference different from the prior art and is therefore merely intended use carrying little patentable weight. See MPEP 2111.02(II).
(q) Regarding claim 20: 
(i) Kaelin discloses an appliance, wherein the appliance comprises at least one fan, the fan comprising: 
at least one rotatable fan impeller (impeller 1) comprising a plurality of blade elements (web 16 of blades 14), 
wherein at least some of the plurality of blade elements are equipped with in each case at least one winglet (yoke 15) running at least in part on at least one axial longitudinal side of the blade element (“that longitudinal edge of the web … which is remote of the guide wall 5”, Col 3 Lns 5-6; Figs 1-2 & 5-7), 
wherein the winglets are directed at least in part in a direction of a pressure side of the blade elements (Figs 1-2 & 5-7) and have an extent of 2˚ to 20˚ of a circumference of the fan impeller (reasonably disclosed in Fig 2 for at least one radial location; see note below), 
wherein the fan impeller is equipped on only one axial side with at least one disk (guide wall 5) which is configured as a support disk for at least partially securing the blade elements (Col 2 Lns 43-45; Figs 1 & 3-7), 
wherein the at least one disk is arranged only on that axial side of the fan impeller which lies opposite an axial side of the fan impeller equipped with the winglets (Col 3 Lns 5-6, Figs 1 & 3-7), and 
wherein the blade elements are arranged within a circumference (peripheral delivery side 4, Col 2 Lns 42-45, Fig 1) of the at least one disk and/or do not protrude beyond the circumference of the at least one disk (Col 3 Lns 1-3, Figs 1-4).
(ii) The limitation “a respiration therapy appliance” does not result in a structural difference different from the prior art and is therefore merely intended use carrying little patentable weight. See MPEP 2111.02(II). 
(iii) The limitation “for generating a respiratory air flow for carrying out respiration therapy” is functional language regarding the use of the fan. Apparatus claims cover what a device is, not what a device does. As Kaelin discloses all structural limitations of the claim, recitation with respect to the manner in which the claimed invention is intended to be employed does not differential the claimed invention from a prior art apparatus. See MPEP 2114(II).
(iv) The Examiner notes that Kaelin discloses the extent of yoke 15 decreases from a maximum obviously greater than 20˚ at an outer circumference of the impeller (delivery side 4, Figs 1-2) to a minimum of essentially zero or blade width at a location about 2/3 of the blade length inward from the circumference (Col 3 Lns 7-15, Fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3610590 to Kaelin in view of US 10161412 to Kim. 
(a) Regarding claim 15: 
(i) Kaelin further discloses wherein the fan impeller is produced in one piece with the winglets (yokes 15 shown as integral with both web 16 and guide wall 5 in Figs 1 & 5-7). (ii) Kaelin does not disclose wherein the fan impeller is produced by an injection molding method.
(iii) Kim is also in the field of fans (see title) and teaches: 
a fan impeller (fan assembly 1) comprising a disk (hub 23 and/or hub plate 3) supporting a plurality of blade elements (blades 20), 
wherein the plurality of blade elements are integrally attached to a winglet (ring connecting blades 20 of blade assembly 2; see abstract), 
wherein the fan impeller is produced in one piece with the winglets by an injection molding method (blade assembly 2 formed integrally by injection molding, Col 4 Lns 18-23; alternatively, if hub plate 3 is interpreted as analogous to disk of the claimed invention, both blade assembly 2 and hub plate 3 are formed by injection molding, see Col 8 Lns 14-15, which are later connected via welding, i.e. blade assembly 2 and hub plate 3 are integrally formed). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  fan impeller to be integrally formed with the at least one winglet as disclosed by Kaelin by injection molding as taught by Kim for the purpose of reducing manufacturing costs/times, preventing deterioration of a quality of products (Col 14 Lns 11-13), reducing processes of manufacturing the fan impeller and reducing potential imbalances of the impeller (Col 14 Lns 39-43). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3610590 to Kaelin.
(a) Regarding claim 16: 
(i) Kaelin does not explicitly disclose wherein a material thickness of the at least one disk, the blade elements and the winglets is optimized according to mechanical loads, such that optimum stability is achieved and, at the same time, the fan impeller as a whole has the lowest possible weight.(ii) One of ordinary skill in the art would immediately understand that the thickness of each of the disk, the blade elements, and the winglets will affect how they handle mechanical loads as well as both the stability and weight of the fan impeller, making the thickness of each a result effective variable. 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of each of the disk, the plurality of blade elements, and the at least one winglet through routine optimization of a result effective variable which requires only ordinary skill in the art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3741682 to Robertson discloses an impeller comprising blades (15) having winglets (16, Fig 1). US 4676718 to Sarvanne teaches an impeller (see title) comprising blades (vanes 5) each having a winglet (flange 4) which may extend from the blade on a suction side (Fig 2), a pressure side (Fig 4), or both pressure and suction sides (Fig 6); and further wherein the location of the flange with respect to the blade may be adjusted for various usage conditions (Col 2 Lns 30-32). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745